FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 05-30356
               v.                             D.C. No.
                                           CR-04-00301-016-
ADRIAN GARCIA,                                   MJP
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 05-30391
               v.                             D.C. No.
                                           CR-04-00301-003-
IVAN TORRES,                                     MJP
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                                             No. 05-30415
                v.
                                               D.C. No.
MIGUEL PLASCENCIA-ALVARADO,               CR-04-00301-007-
also known as Esteban Garcia-                    MJP
Morales also known as Angel
                                              OPINION
Caloca,
              Defendant-Appellant.
                                       
       Appeal from the United States District Court
         for the Western District of Washington
       Marsha J. Pechman, District Judge, Presiding




                            14993
14994           UNITED STATES v. GARCIA
                Argued and Submitted
                     July 25, 2006
        Submission Withdrawn October 31, 2006
            Resubmitted November 1, 2007
                  Seattle, Washington

               Filed November 19, 2007

  Before: J. Clifford Wallace, Kim McLane Wardlaw and
             Raymond C. Fisher, Circuit Judges.

                Opinion by Judge Fisher
                   UNITED STATES v. GARCIA               14997
                         COUNSEL

Mary Anne Royle, Vancouver, Washington, for defendant-
appellant Adrian Garcia.

Nancy L. Talner, Seattle, Washington, for defendant-appellant
Miguel Plascencia-Alvarado.

Jeffrey E. Ellis, Law Offices of Ellis, Holmes & Witchley,
PLLC, Seattle, Washington, for defendant-appellant Ivan Tor-
res.

John L. Lulejian (argued), Assistant United States Attorney,
and James M. Lord, Assistant United States Attorney, Seattle,
Washington, for the plaintiff-appellee.


                         OPINION

FISHER, Circuit Judge:

   This appeal requires us to consider several allegations of
sentencing error. Initially, we must decide whether we have
jurisdiction to review a sentence that is imposed in accor-
dance with a plea agreement under Federal Rule of Criminal
Procedure 11(c)(1)(C) and that is not contingent upon the
advisory Sentencing Guidelines. We also must determine
whether a district court commits plain error by failing to
explicitly set the maximum number of non-treatment related
drug tests to which the defendant will be exposed as a condi-
tion of supervised release. Finally, we must evaluate whether
a district court commits plain error by imposing a financial
disclosure condition on a defendant who has been convicted
of a drug trafficking offense and has a history of drug use. We
hold that we do not have jurisdiction to review a sentence
within the range agreed to in a Rule 11(c)(1)(C) plea agree-
ment, and that the district court did not commit plain error by
imposing either condition.
14998                   UNITED STATES v. GARCIA
                            I.   Background

   Because the issues on appeal are exclusively related to sen-
tencing, we need not recount detailed facts of the underlying
criminal offenses to which the defendants pled guilty. Rather,
we explain only those facts relevant to our resolution of the
defendants’ allegations of sentencing error.

   Adrian Garcia, Ivan Torres and Miguel Plascencia-
Alvarado were all involved in a large-scale drug trafficking
conspiracy in the Western District of Washington. After being
charged with various crimes, all three entered into Rule 11
written plea agreements. See Fed. R. Crim. P. 11(c)(1)(C).1
Garcia pled guilty to conspiracy to distribute less than 500
grams of cocaine in violation of 21 U.S.C. §§ 846 and
841(b)(1)(C); Plascencia-Alvarado pled guilty to conspiracy
to distribute methamphetamine and cocaine in violation of 21
U.S.C. §§ 846 and 841(b)(1)(C); and Torres pled guilty to
conspiracy to distribute less than five grams of methamphet-
amine and less than 50 grams of a mixture containing
methamphetamine in violation of 21 U.S.C. §§ 846 and
841(b)(1)(C), as well as witness tampering in violation of 18
U.S.C. § 1513(b)(2). In accordance with their respective plea
agreements, Garcia was sentenced to 48 months imprisonment
and Plascencia-Alvarado was sentenced to 60 months impris-
onment. Torres was sentenced to 66 months imprisonment,
also pursuant to his plea agreement, and is subject to various
  1
   Rule 11(c)(1)(C) provides in part:
      An attorney for the government and the defendant’s attorney . . .
      may discuss and reach a plea agreement . . . . If the defendant
      pleads guilty or nolo contendere to either a charged offense or a
      lesser or related offense, the plea agreement may specify that an
      attorney for the government will . . . agree that a specific sen-
      tence or sentencing range is the appropriate disposition of the
      case, or that a particular provision of the Sentencing Guidelines,
      or policy statement, or sentencing factor does or does not apply
      (such a recommendation or request binds the court once the court
      accepts the plea agreement).
                      UNITED STATES v. GARCIA                     14999
supervised release conditions. Garcia and Plascencia-
Alvarado appeal their sentences, and Torres appeals the dis-
trict court’s imposition of certain supervised release condi-
tions.

A.    Garcia and Plascencia-Alvarado

   Garcia’s and Plascencia-Alvarado’s plea agreements are
nearly identical in all material respects. In both plea agree-
ments, the defendants accepted that the maximum statutory
penalty for their offenses is 20 years imprisonment, waived
their right to a trial and agreed that the district court “will con-
sider the factors set forth in Title 18, United States Code, Sec-
tion 3553(a), including the sentencing range calculated under
the United States Sentencing Guidelines” but “is not bound by
any recommendation regarding the sentence to be imposed, or
by any calculation or estimation of the Sentencing Guidelines
range offered by the parties, or by the United States Probation
Department.” Most importantly, Garcia agreed that “the
appropriate sentence of imprisonment to be imposed by the
Court at the time of sentencing should be within the range of
twenty-four (24) to forty-eight (48) months,” and Plascencia-
Alvarado agreed that the appropriate sentence in his case was
“fifty-four (54) to ninety (90) months.” In light of these stipu-
lated sentencing ranges, the parties acknowledged that “the
Court retains full discretion to impose a sentence within the
range agreed to above.” (Emphasis added.)

   At sentencing, the district court accepted Garcia’s plea
agreement and calculated the advisory guidelines range.2 In so
doing, the court, over Garcia’s objection, attributed to him
“the amount of cocaine that the Garcia arm of this organiza-
tion was responsible for,” which was nearly five kilograms.
The district court also granted Garcia a three-point reduction
  2
   During sentencing, the district court acknowledged that its guidelines
calculation “appear[ed] academic . . . because [the court was] going to
accept the 11(c)(1)(C) plea agreement.”
15000                    UNITED STATES v. GARCIA
for acceptance of responsibility, and adjusted downward the
Presentence Report’s criminal history calculation. After
rejecting Garcia’s request for a two-point reduction for his
minor role in the offense, the district court arrived at a guide-
lines recommended range of 97 to 121 months. However,
because the district court had accepted the plea agreement,
Garcia was ultimately sentenced to 48 months imprisonment.3
Garcia appeals this sentence, arguing that the district court
erred in calculating the guidelines range because it applied the
wrong burden of proof with respect to the drug quantity attri-
buted to Garcia. Had the district court applied the correct evi-
dentiary standard, Garcia argues, it would have arrived at a
lower guidelines calculation and he would have received a 24-
month sentence.

   As with Garcia, the district court accepted Plascencia-
Alvarado’s plea agreement and calculated his advisory guide-
lines range to be 108 to 135 months imprisonment.
Plascencia-Alvarado argued to the district court that he should
receive a 54-month sentence (at the low end of the plea agree-
ment stipulation) because of various equities he believed were
in his favor, including his relationship with his young daugh-
ter. He further claimed that other similarly situated defendants
received comparable sentences. The district court rejected
these arguments and sentenced Plascencia-Alvarado to 60
months imprisonment (still at the lower end of his plea agree-
ment’s stipulated range).4 Plascencia-Alvarado appeals this
sentence as unreasonable in light of the 18 U.S.C. § 3553(a)
factors.
   3
     In justifying its sentence at the high end of the stipulated range, the dis-
trict court explained that the sentence was lower than the guidelines range,
was “consistent with others who were” involved in similar offenses arising
out of the conspiracy, reflected the quality of Garcia’s cooperation with
the government and served to deter others from criminal conduct.
   4
     The district court judge explained that Plascencia-Alvarado’s sentence
reflected his role in the conspiracy, was comparable to that imposed upon
others charged with similar conduct and accounted for his contrition and
lack of prior drug trafficking offenses.
                      UNITED STATES v. GARCIA                      15001
B.    Torres

   Torres’ plea agreement stipulated to a fixed sentence of 66
months and acknowledged “that the Court retains full discre-
tion with regard to the imposition of a term of supervised
release, the conditions of supervised release, fines, forfeiture
or restitution.” At sentencing, the district court accepted the
Rule 11 plea agreement and sentenced Torres to the agreed
upon term. The district court also imposed several conditions
of supervised release, including that Torres (1) “shall submit
to one drug test within 15 days of release from imprisonment
and at least two periodic drug tests thereafter, as determined
by the court;” (2) “shall submit to mandatory drug testing pur-
suant to 18 U.S.C. § 3563(a)(5) and 18 U.S.C. § 3583(d)”
(drug testing condition); and (3) “shall provide his probation
officer with access to any requested financial information,
including authorization to conduct credit checks and obtain
copies of defendant’s Federal Income Tax Returns” (financial
disclosure condition). Although Torres did not object to these
conditions at sentencing, he now argues that the district court
erred in imposing them.

                            II.   Analysis

A.    Garcia and Plascencia-Alvarado5

   As an initial matter, the government argues that we lack
jurisdiction to review these defendants’ sentences because
they each received a sentence within the range stipulated to in
their plea agreements.6 That is, because the defendants
  5
     Because both Garcia’s and Plascencia-Alvarado’s challenges implicate
the same dispositive issue, we address their claims jointly.
   6
     Neither Garcia nor Plascencia-Alvarado expressly waived the right to
appeal the district court’s sentence. Cf. United States v. Joyce, 357 F.3d
921, 922-23 (9th Cir. 2004) (“A defendant’s waiver of his appellate rights
is enforceable if the language of the waiver encompasses his right to
appeal on the grounds raised, and if the waiver was knowingly and volun-
tarily made. Plea agreements are contracts between a defendant and the
government, and we generally construe ambiguous language in favor of
the defendant.” (internal citations omitted)).
15002                  UNITED STATES v. GARCIA
received the benefit of their plea bargains, they may not now
challenge the sentences.

   [1] 18 U.S.C. § 3742(a) grants appellate courts limited
jurisdiction to review a defendant’s challenge to a district
court’s sentence. See United States v. Barron-Rivera, 922
F.2d 549, 553 (9th Cir. 1991). To entertain either Garcia’s or
Plascencia-Alvarado’s claim of sentencing error, we must find
that some provision of § 3742(a) applies, thus establishing our
jurisdiction. Specifically, the statute provides in relevant part:

      (a) Appeal by a defendant. A defendant may file a
      notice of appeal in the district court for review of an
      otherwise final sentence if the sentence —

           (1)   was imposed in violation of law;

           (2) was imposed as a result of an incor-
           rect application of the sentencing guide-
           lines; or

           (3) is greater than the sentence specified
           in the applicable guideline range to the
           extent that the sentence includes a greater
           fine or term of imprisonment, probation, or
           supervised release than the maximum
           established in the guideline range . . . ; or

           (4) was imposed for an offense for which
           there is no sentencing guideline and is
           plainly unreasonable.

18 U.S.C. § 3742(a). Garcia asserts that we may review his
sentence for guidelines calculation error under either
§ 3742(a)(1) or (2), whereas Plascencia-Alvarado relies only
on § 3742(a)(1) to argue that we have jurisdiction to deter-
mine whether his sentence is unreasonable.7 We conclude that
  7
   There was some discussion at oral argument regarding the applicability
of 18 U.S.C. § 3742(c), which provides that “[i]n the case of a plea agree-
                       UNITED STATES v. GARCIA                      15003
we are without jurisdiction to entertain either Garcia’s or
Plascencia-Alvarado’s appeal.

   [2] Section 3742(a)(1) allows us to review a sentence “im-
posed in violation of law.” We have held that where a defen-
dant is given the minimum sentence permitted by the statute
of conviction, see United States v. Littlefield, 105 F.3d 527,
528 (9th Cir. 1997), or a sentence within the statutory maxi-
mum, see United States v. Baramdyka, 95 F.3d 840, 843-44
(9th Cir. 1996), such a sentence is not illegal, and therefore
does not violate the law. In this case, our jurisdiction is not
established under § 3742(a)(1) because both Garcia and
Plascencia-Alvarado received sentences well within the statu-
tory maximums. Therefore their sentences were not “imposed
in violation of law.”

   [3] More recently, we held that § 3742(a)(1) confers juris-
diction to review sentences imposed within the advisory
guidelines range if the defendant challenges the sentence as
unreasonable under the § 3553(a) factors, because unreason-
able sentences are “imposed in violation of law.” United
States v. Plouffe, 445 F.3d 1126, 1130 (9th Cir. 2006) (“A
sentence that is within the Guidelines range . . . may be unrea-
sonable and thus imposed in violation of law pursuant to
§ 3742(a)(1).”). Garcia and Plascencia-Alvarado invoke
Plouffe to argue that jurisdiction properly lies because their
sentences failed to satisfy § 3553(a) either because the guide-
lines range was improperly computed, see § 3553(a)(4), or

ment that includes a specific sentence under rule [11(c)(1)(C)] of the Fed-
eral Rules of Criminal Procedure — (1) a defendant may not file a notice
of appeal under paragraph (3) or (4) of [18 U.S.C. § 3742(a)] unless the
sentence imposed is greater than the sentence set forth in such agreement.”
Because neither Garcia nor Plascencia-Alvarado asserts that § 3742(a)(3)
or (4) applies, we need not explore whether § 3742(c), which by its terms
refers only to a plea agreement providing for a specific sentence, applies
to cases such as this where the plea agreement provides for a specific sen-
tencing range.
15004                 UNITED STATES v. GARCIA
because the other factors were not properly weighed. How-
ever, Plouffe is inapplicable to the sentences in this case.
Plouffe considered only appeals of sentences imposed within
and pursuant to the applicable advisory guidelines range.
Plouffe, 445 F.3d at 1129-30. In reasoning that we have juris-
diction to review even within-guidelines sentences for reason-
ableness, Plouffe relied on United States v. Booker, 543 U.S.
220 (2005), which held that the reasonableness (and therefore
legality) of a sentence must be evaluated in light of all of the
§ 3553(a) factors, not just the guidelines calculation. Plouffe,
445 F.3d at 1130 (citing Booker, 543 U.S. at 245-46).

   [4] Unlike Plouffe, Garcia and Plascencia-Alvarado were
not sentenced pursuant to the guidelines. Their sentences were
within the range they agreed to in their Rule 11(c)(1)(C) plea
agreements, and although each agreement contemplated that
the district court would calculate the guidelines range, it did
not condition the sentence on a properly calculated range. We
have already held that such stipulated sentences need not
comport with the guidelines, as they are “not based on the
[g]uidelines.”8 United States v. Pacheco-Navarette, 432 F.3d
967, 971 (9th Cir. 2005) (“We conclude that, where a defen-
dant was sentenced after pleading guilty pursuant to a plea
agreement that included a specific sentence stipulation that
did not exceed the statutory maximum and was not contingent
upon the Guidelines, remand is not required to comport with
Booker and [United States v. Ameline, 409 F.3d 1073 (9th Cir.
2005) (en banc)].”); see also United States v. Cieslowski, 410
F.3d 353, 364 (7th Cir. 2005) (“A sentence imposed under a
Rule 11(c)(1)(C) plea arises directly from the agreement
itself, not from the Guidelines, even though the court can and
should consult the Guidelines in deciding whether to accept
the plea. As Booker is concerned with sentences arising under
  8
    Because Garcia’s Rule 11(c)(1)(C) stipulated sentence was not condi-
tioned by a requirement that it comport with the guidelines, and was not
contingent upon them, his argument that we have jurisdiction under
§ 3742(a)(2) must also fail.
                      UNITED STATES v. GARCIA                      15005
the Guidelines, it is inapplicable in this situation.” (internal
citation omitted)). Consequently, we hold that we do not have
jurisdiction to review a sentence that was imposed pursuant to
a Rule 11(c)(1)(C) plea agreement and was not contingent on
the guidelines, where the defendant claims only that there was
some error in the district court’s calculation of the guidelines
or application of Booker.9 See United States v. Silva, 413 F.3d
1283, 1284 (10th Cir. 2005) (“Silva’s only plausible argument
[that the court has jurisdiction] is that his sentence was
imposed in violation of law because it was given under a
mandatory sentencing scheme. But this argument fails for the
simple and obvious reason that Silva received the specific
sentence he bargained for as part of his guilty plea.”). We
therefore dismiss Garcia and Plascencia-Alvarado’s appeals
of their sentences.

B.    Torres

   Torres challenges the district court’s imposition of both the
drug testing and financial disclosure conditions. As to drug
testing, Torres argues that the district court erred in failing to
specify the maximum number of non-treatment drug tests,
thereby impermissibly delegating that authority to Torres’
probation officer. See United States v. Stephens, 424 F.3d
876, 881 (9th Cir. 2005) (holding that “a probation officer
may not decide the . . . extent of the punishment imposed,”
because “[u]nder our constitutional system the right to . . .
impose the punishment provided by law is judicial” (alteration
  9
    As in Pacheco-Navarette, we do not here address “whether or to what
extent a plea agreement containing a stipulation of a particular Guideline
range or a sentence otherwise based or contingent upon the Guidelines
must comport with the Guidelines, as that situation is not before us.” 432
F.3d at 971 n.3. Furthermore, because we lack jurisdiction to review Gar-
cia’s and Plascencia-Alvarado’s sentences, we do not address the applica-
bility of Rita v. United States, 127 S. Ct. 2456 (2007), United States v.
Carty, 453 F.3d 1214 (9th Cir. 2006), reh’g en banc granted, 462 F.3d
1066 (9th Cir. 2006), or United States v. Zavala, 443 F.3d 1165 (9th Cir.
2006), reh’g en banc granted, 462 F.3d 1066 (9th Cir. 2006).
15006                     UNITED STATES v. GARCIA
in original) (internal quotation marks and punctuation omit-
ted)). Torres also argues that the district court abused its dis-
cretion in imposing the financial disclosure condition because
it is not “reasonably related to the crime of conviction.”

   We generally defer to the district court in imposing super-
vised release conditions and review them for an abuse of dis-
cretion. United States v. Johnson, 998 F.2d 696, 697 (9th Cir.
1993). Because Torres did not object to the conditions of his
supervised release before the sentencing court, however, we
review for plain error. See Stephens, 424 F.3d at 879 n.1. We
conclude there was no error, much less plain error, in the dis-
trict court’s sentence.

  1.      Drug Testing Condition

   [5] The district court directed Torres to “submit to one drug
test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter, as determined by the court”
and to “submit to mandatory drug testing pursuant to 18
U.S.C. § 3563(a)(5) and 18 U.S.C. § 3583(d).”10 Although
recitation of this boilerplate drug testing language established
the minimum number of drug tests to which Torres would be
subject, it does not appear to establish a maximum number of
such tests. However, as we held in Stephens, “the [sentencing]
courts [have] the responsibility of stating the maximum num-
ber of [drug] tests to be performed or to set a range for the
permissible number of tests.” 424 F.3d at 883 (concluding
that “while the district court itself determined the minimum
  10
    18 U.S.C. § 3563(a)(5) applies to drug testing conditions of probation,
whereas § 3583(d) applies to a condition of supervised release. Both statu-
tory sections provide that courts shall order
       as an explicit condition of [probation or supervised release,] that
       the defendant refrain from any unlawful use of a controlled sub-
       stance and submit to [a] drug test within 15 days of release on
       [probation or supervised release] and at least 2 periodic drug tests
       thereafter (as determined by the court) for use of a controlled
       substance.
                    UNITED STATES v. GARCIA                15007
number of tests to which [the defendant] would be required to
submit, the court erred when it failed to state the maximum
number of non-treatment drug tests the probation officer
could impose”). Unlike in Stephens, where the district court
expressly delegated the authority to set a maximum number
of non-treatment drug tests to the probation officer, id. at 878,
in this case the district court made no such delegation. None-
theless, because the district court did not set a maximum, Tor-
res reasonably argues that the probation officer could be
understood as having this authority, which would clearly vio-
late Stephens.

   [6] In United States v. Maciel-Vasquez, 458 F.3d 994 (9th
Cir. 2006), cert. denied, 127 S. Ct. 2097 (2007), the defendant
challenged a drug testing condition of supervised release that
required him to “participate in outpatient substance abuse
treatment and submit to drug and alcohol testing as instructed
by the probation officer.” Id. at 996 (internal quotation marks
omitted). We observed that this condition would be permissi-
ble if imposed incidental to a drug treatment program, but
would be improper under Stephens if it were to be understood
as granting “the probation officer authority to require testing
apart from any treatment program.” Id. However, we refused
to determine the purpose of the drug testing because the
defendant did not object at sentencing and could not establish
any plain error. Id. Unlike in Maciel-Vasquez, the government
here concedes that “the Probation Office may conduct only
the minimum three tests allowed for in the order.” Indeed, it
is clear that district courts that seek to impose more than the
statutory minimum of three drug tests must explicitly do so at
sentencing. See United States v. Lewandowski, 372 F.3d 470,
471 (1st Cir. 2004) (per curiam). Given the government’s
concession, we construe the district court’s supervised release
condition as implicitly limiting the maximum number of drug
tests to three. Torres must submit to at least and at most “one
drug test within 15 days of release from imprisonment and . . .
two periodic drug tests thereafter.” Should the probation
office believe more drug tests are necessary, it would have to
15008                 UNITED STATES v. GARCIA
request a modification from the district court. Any such modi-
fication would of course have to comply with Stephens. Thus
construed, there is no error in the district court’s drug testing
condition.

  2.    Financial Disclosure Condition

   [7] District courts are encouraged to impose a financial dis-
closure condition when they require a defendant to pay resti-
tution. See U.S.S.G. § 5D1.3(d)(3) (instructing that where
“the court imposes an order of restitution, forfeiture, or notice
to victims, or orders the defendant to pay a fine,” it should
also impose “a condition requiring the defendant to provide
the probation officer access to any requested financial infor-
mation”). However, a district court may impose such a condi-
tion even without ordering restitution, so long as the condition
satisfies certain criteria.11 First, it must be “reasonably related
to the factors set forth in 18 U.S.C. § 3553(a).” United States
v. Gallaher, 275 F.3d 784, 793 (9th Cir. 2001); see also
United States v. Brown, 402 F.3d 133, 137 (2d Cir. 2005)
(“[T]he Guidelines recommend a financial disclosure special
condition where the court imposes a fine or restitution. By its
own terms, however, this policy statement does not preclude
a court from requiring financial disclosure in other ‘appropri-
ate’ situations.” (internal citation omitted)). Second, it must
“involve no greater deprivation of liberty than is reasonably
necessary. . . .” United States v. Fellows, 157 F.3d 1197, 1204
(9th Cir. 1998). Finally, the condition “must be consistent
with pertinent policy statements of the Sentencing Commis-
sion.” Id.

   [8] The financial disclosure requirement imposed on Torres
satisfies all three criteria, and the district court did not commit
plain error by imposing the condition. Torres was involved in
  11
    Moreover, contrary to Torres’ argument otherwise, the condition need
not “be related to the offense of conviction.” United States v. Wise, 391
F.3d 1027, 1031 (9th Cir. 2004).
                    UNITED STATES v. GARCIA                15009
a large scale drug conspiracy as a drug supplier. Torres also
has a history of drug abuse. Clearly, if Torres is receiving or
spending significant funds in suspicious ways, the probation
office would have reason to believe he has reengaged with
drug trafficking or use and would so report to the district
court. Requiring Torres to disclose financial information, at
the very least, reflects appreciation of “the nature and circum-
stances of the offense and [his] history and characteristics”
and serves “to protect the public from further crimes.” 18
U.S.C. §§ 3553(a)(1), (a)(2)(C). And the probation office’s
monitoring is no greater than necessary to achieve these ends.

   [9] We join our sister circuits in concluding that certain
defendants who have been convicted of drug trafficking
offenses may properly be required to disclose the details of
their personal finances as a condition of supervised release.
See Brown, 402 F.3d at 137 (affirming financial disclosure
condition imposed on defendant convicted of drug trafficking
in part because “given this particular defendant’s personal
characteristics and history, the financial disclosure require-
ment is an effective monitoring — and hence deterring —
device” and because “monitoring [the defendant’s] finances
will . . . serve to protect the public from ‘further crimes of the
defendant’ ”); United States v. Melendez-Santana, 353 F.3d
93, 107 (1st Cir. 2003) (affirming financial disclosure condi-
tion imposed on a similarly situated defendant because it is
related to the characteristics of the defendant and deters future
criminal conduct), overruled on other grounds by U.S. v.
Padilla, 415 F.3d 211 (1st Cir. 2005) (en banc); United States
v. Behler, 187 F.3d 772, 780 (8th Cir. 1999) (affirming finan-
cial disclosure condition because “the district court under-
stood that money and greed were at the heart of [the
defendant’s] drug distribution offenses and believed that mon-
itoring [the defendant’s] financial situation would aid in
detecting any return to his former lifestyle of drug distribu-
tion”). Therefore the district court did not plainly err in
imposing this condition.
15010              UNITED STATES v. GARCIA
                      III.   Conclusion

   Garcia and Plascencia-Alvarado were sentenced to a term
that was within the range they agreed to in their Rule
11(c)(1)(C) plea agreement, which was not contingent upon
the guidelines. Consequently, we do not have jurisdiction
under 18 U.S.C. §§ 3742(a)(1) or (a)(2) to review challenges
to their sentences. Torres’ supervised release drug testing con-
dition, as construed by this court, is not improper, nor is the
financial disclosure condition.

   Garcia’s and Plascencia-Alvarado’s appeals are DIS-
MISSED. Torres’ sentence (including the conditions of super-
vised release) is AFFIRMED.